Citation Nr: 0530466	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  99-08 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1969, including seven months of service in Vietnam.

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a September 1998 rating decision in 
which the RO denied entitlement to service connection for 
PTSD.  In October 2001, the Board remanded the case to the RO 
for further evidentiary development.  The RO completed that 
development, and in an April 2003 supplemental statement of 
the case continued the denial of service connection for PTSD.  
The case has now been returned to the Board for further 
consideration.

The veteran testified at a hearing before a now-retired 
Veterans Law Judge in August 2001, and before the undersigned 
in March 2005.  Transcripts of those hearings are of record.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran did not engage in combat with the enemy 
during his period of active service.

3.  There is no credible supporting evidence to corroborate 
the veteran's report of his in-service stressors.

4.  A substantiated diagnosis of PTSD has not been 
established.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims to have PTSD as a result of his service in 
Vietnam.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that he provide any evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The RO informed the veteran of the evidence needed to 
substantiate his claim in November 2001 and March 2003 by 
informing him of the specific evidence required to establish 
entitlement to service connection for PTSD.  The RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  The Court 
also held, however, that providing the VCAA notice to the 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted when the claim was 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirement of the notice.  The Court 
also found, however, that in such cases the claimant would 
still be entitled to a VCAA notice and assistance in 
developing his claim.  Pelegrini, 18 Vet. App. at 122.

In April 1998, prior to the September 1998 denial of service 
connection, the RO notified the veteran of the evidence 
needed to substantiate his claim by informing him of the need 
to provide detailed information regarding his claimed 
stressors and asking him to complete a PTSD questionnaire 
that solicited the needed information.  The information 
provided by the veteran in that questionnaire was not 
sufficient to allow research, and in the November 2001 and 
March 2003 notices the RO asked him to provide additional 
details as to approximate dates, locations, and the names of 
other individuals involved in order to assist VA in 
developing the evidence in support of his claim.  The veteran 
did not provide any more detailed information in response to 
those notices.

The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him that the information he submitted regarding alleged in-
service stressors was either not specific enough to be 
verified or was unverifiable.  The RO also informed him that 
there was no basis for presuming that he was exposed to an 
in-service stressor.  The Board finds that in all of these 
documents the RO informed him of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 187.

Although the November 2001 notice was sent following the 
September 1998 decision, the veteran has had more than three 
years following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the 
November 2001 notice the RO obtained additional evidence, and 
based on that additional evidence the RO re-adjudicated the 
substantive merits of the veteran's claim in an April 2003 
supplemental statement of the case.  In re-adjudicating the 
claim the RO considered all the evidence of record and 
applied the benefit-of-the-doubt standard of proof.  See 
38 C.F.R. § 3.102 (2004).  In resolving his appeal the Board 
will also consider all the evidence now of record, and apply 
the same standard of proof.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103, 
120 (2005), motion for review en banc denied (May 27, 2005).  
The Board finds in this case that the delay in issuing the 
section 5103(a) notice is not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated, based on all the evidence of record, following 
the issuance of the notice.  The Board also finds that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim.  

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).

The RO has obtained the veteran's service medical and 
personnel records, and the VA treatment records he 
identified.  The RO also requested verification of his 
claimed stressors from the United States Armed Services 
Center for Unit Records Research (USASCURR).  The RO also 
provided him a VA psychiatric examination in August 1998.  In 
addition, the veteran provided testimony at a hearing before 
the RO's Hearings Officer in May 1999, before a now retired 
Veterans Law Judge in August 2001, and before the undersigned 
in March 2005.

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  The veteran has not alluded to the existence of any 
other evidence that is relevant to his claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 
C.F.R. § 3.159(c) (2004).

Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to a psychiatric 
impairment, and the veteran does not claim otherwise.  His 
service discharge certificate reflects that he earned the 
National Defense Service Medal (NDSM), the Vietnam Service 
Medal (VSM), and the Vietnam Campaign Medal (VCM).  The 
discharge certificate shows that he had seven months and 
three days of service in Vietnam, although the specific dates 
of service are not shown.  His military occupational 
specialty (MOS) was manual central office repairman.  

The VA treatment records disclose that the veteran has 
received ongoing psychiatric treatment since July 1996, with 
a diagnosis of PTSD.  With the exception of a general 
reference to his service in Vietnam, the treatment records do 
not show the stressor(s) that caused PTSD.  An August 1998 VA 
psychiatric examination also resulted in a diagnosis of PTSD.  
That diagnosis was, however, based on the veteran's report of 
having engaged in combat while in Vietnam, which is not 
corroborated by the available service records.

In a May 1998 statement the veteran's wife described various 
behaviors that he had demonstrated over the years.  That 
evidence is not relevant, however, in corroborating the 
occurrence of an in-service stressor because his wife did not 
witness the events having occurred.  See Layno v. Brown, 6 
Vet. App. 465, 471 (1994) ("In order to be competent, the 
individual must have personal knowledge, derived from his/her 
own senses, of what is being attested.").

In a May 1998 PTSD questionnaire the veteran reported having 
been assigned to Company "C," 128th Signal Battalion, 69th 
Maintenance Brigade, 1st Logistical Command, from January 
1968 to October 1969.  He described an in-service stressor as 
an attack by the North Vietnamese while he was on guard duty 
during the Tet Offensive.  He stated that mortar rounds were 
falling all around him, that a mortar round hit and killed 
two men in a bunker near him, and that he witnessed them 
being killed, heard them crying for their mothers, and 
watched their dead bodies being removed.  He did not report 
having fired his weapon at that time, or being fired upon, 
except for the mortar rounds falling around him.  He reported 
that a second incident occurred during the Tet Offensive when 
he was guarding an ammunition dump.  At that time the Viet 
Cong tried to infiltrate the area he was guarding, and he had 
to return fire.  He stated that this incident lasted for 
about four hours.

During the May 1999 and August 2001 hearings he described the 
incident when the base was attacked with mortars.  He then 
denied that any mortars fell near him, and denied actually 
see the two men get hit; he stated that he found out after 
the incident was over that the two individuals had died at 
the hospital.  He testified that he saw a couple of mortar 
rounds land in their general area, but not a direct hit, and 
he heard yells from a bunker in that area.  When asked about 
the incident in which the ammunition dump was blown up, he 
stated that an ammunition dump down the road was hit by 
mortars, but that the ammunition dump he was guarding was 
"okay;" he did not indicate that the ammunition dump was 
infiltrated by the Viet Cong, or that he had had to return 
fire.  He also testified that throughout his tour in Vietnam 
he was stationed at the Cam Ranh Bay Air Force Base, but he 
was unable to remember specifically the time period that he 
was in Vietnam.

In November 2001 the RO asked the veteran to provide more 
specific information regarding the claimed in-service 
stressors, and informed him that the evidence he had given 
was insufficient to allow verification of the events.  An 
additional request for stressor details was made in March 
2003.  Other than providing his unit of assignment while in 
Vietnam in March 2003, the veteran did not respond to the 
November 2001 or March 2003 requests.

In March 2003 the RO requested verification of his claimed 
stressors from the USASCURR.  Those stressors included a 
heavy mortar attack at Cam Ranh Bay in which two soldiers 
were injured or killed, and infiltration of the perimeter of 
an ammunition dump by the Viet Cong during the Tet Offensive.  
In an April 2003 response the USASCURR responded that the 
1967 unit history submitted by the 128th Signal Company 
indicated that the unit provided signal support to the 69th 
Maintenance Battalion, the 101st Airborne Division, and the 
Republic of Korea army located in the area of Cam Ranh Bay.  
The Operational Reports-Lessons Learned submitted by the 69th 
Maintenance Battalion, the higher headquarters of the 128th 
Signal Company, for November 1967-April 1968 also showed that 
the 128th Signal Company was located in the area of Cam Ranh 
Bay.  The USASCURR staff reviewed the Daily Staff Journals 
submitted by the 69th Maintenance Battalion for January 26-
February 13, 1968, but the records did not mention any combat 
actions.  Available U.S. Army records document that on 
January 31st, 1968, a squad of Viet Cong landed at Cam Ranh 
Bay and occupied the caves near the Alaska Barge and 
Transport Company.  The records stated that very little enemy 
activity occurred in the area of Cam Ranh Bay during the 1968 
Tet Offensive, which began on January 31, 1968, and the 
USASCURR did not verify the mortar attack or enemy 
infiltration at the ammunition dump.  

The veteran provided testimony at a videoconference hearing 
before the undersigned in March 2005.  He again stated that 
while he was at Cam Ranh Bay he came under attack.  He 
testified that there was a heightened alert on the base 
before there was information that the Viet Cong were 
infiltrating the area.  He described being on guard duty at 
night at Cam Ranh Bay and the bunker next to him came under 
mortar fire.  He stated that there were two men in the other 
bunker and when he turned around, he saw body parts all over 
the place.  

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

In this case, the record includes a current diagnosis of PTSD 
based on a recitation by the veteran of his claimed in-
service stressors.  Therefore, the key consideration now 
before the Board is whether the evidence of record documents 
the occurrence of the in-service stressor.  Accordingly, it 
must first be determined if the veteran engaged in combat 
with the enemy during service.  

If the veteran was engaged in combat with the enemy while in 
active service, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in such service satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there is no official records of such incurrence 
in service, and every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that the veteran engaged in combat, in that those 
terms encompass both combat and non-combat duties.  
VAOPGCPREC 12-99.

In his May 1998 statement the veteran denied having engaged 
enemy forces in combat when the base was subjected to mortar 
rounds, but stated that he had fired his weapon when the Viet 
Cong infiltrated the ammunition dump he was guarding.  In 
that statement he also reported that he witnessed the two 
other men actually being killed, and that mortars were 
falling all around him.  He later testified, however, that no 
mortars fell near to where he was located, and that he did 
not see the two men killed but heard later that they had died 
at the hospital.  When asked about the incident when he was 
guarding the ammunition dump he did not indicate that any 
enemy forces had infiltrated the dump, or that he had had to 
return fire.  When testifying in March 2005 he stated that 
when the mortar attack occurred he saw "body parts all over 
the place."

Due to the inconsistencies in his statements, the Board finds 
that his initial assertion of having fired his weapon at 
enemy forces infiltrating the ammunition dump is not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).  Because his statements are not credible, the 
Board further finds that his statements are not probative of 
having engaged in combat while in service.  See Moran v. 
Principi, 17 Vet. App. 149 (2003) (the determination 
regarding combat service is not limited to service department 
records); but see Gaines v. West, 11 Vet. App. 353, 359 
(1998) (a determination as to combat status is to be made 
based on the evidence of record; 38 U.S.C.A. § 1154(b) does 
not require that the veteran's assertion of combat be 
accepted).

The service records show that the veteran's MOS was manual 
central office repairman.  He testified that his primary duty 
was maintaining electronic communication equipment.  The 
service records do not indicate that he was recognized for 
any combat activities and, as shown above, the Board finds 
that his report of having participated in combat is not 
credible.  The Board finds, therefore, that the veteran did 
not engage in combat while in service.  Therefore, the 
occurrence of the claimed in-service stressors must be 
verified by credible corroborative evidence; "[t]he veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor."  Dizoglio, 9 Vet. 
App. at 166.

The RO requested verification of the claimed stressors from 
the service department, but the USASCURR responded that there 
was no evidence of Cam Ranh Bay being subjected to mortar 
attacks during the Tet Offensive, and that the only 
involvement with enemy forces was when a squad of Viet Cong 
landed at Cam Ranh Bay and occupied the caves near the Alaska 
Barge and Transport Company.  The occurrence of the veteran's 
claimed stressors is not, therefore, supported by 
corroborating evidence.

The Board notes that the diagnosis of PTSD resulting from the 
August 1998 VA examination was based on the veteran's report 
of having engaged in combat, and that the diagnosis shown in 
his VA treatment records was based on trauma he suffered 
during his tour in Vietnam, without any details provided.  To 
the extent that the diagnosis of PTSD is based on the 
veteran's reported history that is not supported by any 
corroborating evidence, a substantiated diagnosis of PTSD has 
not been established.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (the Board is not required to accept a medical 
opinion that is based on the veteran's reported history).

In summary, the occurrence of the claimed in-service 
stressors is not supported by corroborating evidence, and a 
substantiated diagnosis of PTSD has not been established.  
The Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.




(continued on next page)

ORDER

The claim of entitlement to service connection for PTSD is 
denied.




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


